Citation Nr: 0917202	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to November 1969.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
continued to rate the left ear hearing loss as noncompensable 
and ultimately increased the rating for left ear chronic 
otitis media to 10 percent disabling.  Also, the RO denied 
service connection for posttraumatic stress disorder (PTSD).  
In September 2007, the Veteran testified at a video 
conference hearing before the undersigned; a transcript of 
that hearing is of record.  In a November 2007, the Board 
denied a rating in excess of 10 percent for left chronic 
otitis media status post mastoidectomy and remanded the 
issues seeking service connection for PTSD and a compensable 
rating for left ear hearing loss.  In October 2008, the 
Appeals Management Center granted service connection for PTSD 
and assigned a 70 percent rating effective July 3, 2003.  As 
this represents a full grant of the benefit sought, the only 
remaining matter is as stated on the previous page.  

During his November 2002 VA examination, the Veteran 
indicated that he has had vertigo since 1968 and at his 
September 2007 videoconference hearing; he appeared to raise 
the issue of vertigo again.  Also, in an April 2009 
appellant's post-remand brief, the Veteran's representative 
raised the issue seeking service connection for right ear 
hearing loss.  As the issues seeking service connection for 
vertigo and right ear hearing loss have not been addressed by 
the RO, they are referred to the RO for further action.


FINDINGS OF FACT

The Veteran's left ear hearing acuity has been no worse than 
Level I.




CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 3.385, 4.21, 4.85, 4.86, Diagnostic Code (Code) 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b) (1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006) the U.S. Court of Appeals 
for Veterans Claims (Court) held that VCAA notice in a claim 
to reopen must include (with some degree of specificity) 
notice of the basis for the prior denial of the claim, notice 
of the evidence and information necessary to reopen the 
claim, and notice of the evidence and information necessary 
to establish the underlying claim of service connection.   In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in an increased rating claim, VCAA notice must 
include, with some degree of specificity, notice of what 
evidence is needed to support the claim (i.e., sufficient to 
reopen).

July 2002 (prior to the RO's initial adjudication of the 
claim) and May 2007 letters informed the Veteran of evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although the pre-
decisional notice letter did not provide specific information 
regarding the criteria for substantiating a compensable 
rating for left ear hearing loss; such defect does not affect 
the essential fairness of the adjudication process.  After 
the appellant received the notice of the criteria for rating 
hearing loss in the March 2003 and July 2005 statements of 
the case, he had ample opportunity to respond, and the claim 
was readjudicated (curing the defect).  See March 2006, 
August 2006, November 2006, and October 2008 supplemental 
statements of the case.  Furthermore, March 2006 and December 
2007 letters explained how disability ratings are assigned 
(including that impact of the disability on employment is 
considered) and provided examples of the types of medical and 
lay evidence the Veteran could submit to support an increased 
rating claim.  He has had ample opportunity to 
respond/supplement the record.  

Regarding the duty to assist, the Veteran's service treatment 
records (STR's) were previously associated with his claims 
file and pertinent treatment records have been secured.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  The Board notes that the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

Here, the RO provided the Veteran with examinations for his 
left ear hearing loss in November 2002 and September 2008.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA treatment records.  The 
examinations in this case are adequate upon which to base a 
decision with regards to this claim.  VA's duty to assist is 
met. Accordingly, the Board will address the merits of the 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual Background, Criteria, & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.  If impaired hearing is service connected in only 
one ear, and the appellant does not have Level X or Level XI 
hearing in that ear, the nonservice connected ear will be 
assigned a designation of Level I in Table VII.  38 C.F.R. §§ 
3.383, 4.85(f).

On November 2002 VA audiological evaluation, puretone air 
conduction thresholds were 10, 10, 5, 40 and 40 decibels in 
the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 24.  The 
speech recognition score was 98 percent in the left ear.  

VA Outpatient treatment records, included a September 2006 VA 
audiological consult.  Puretone air conduction thresholds 
were 25, 30, 25, 55, and 65 decibels in the left ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average puretone threshold was 26.  

On September 2008 VA audiological evaluation, puretone air 
conduction thresholds were 20, 25, 15, 50, and 50 decibels in 
the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 35.  The 
speech recognition score was 96 percent in the left ear.  

Reviewing the reports of official audiometric studies, the 
audiometry showing the greater degree of left ear hearing 
impairment was that on September 2008 VA audiological 
evaluation, which showed an average puretone threshold of 35 
decibels with 96 percent speech discrimination in the left 
ear.  Under 38 C.F.R. § 4.85, Table VI, such findings reflect 
Level I hearing in the left ear.  Because left ear hearing 
acuity is not Level X or Level XI, nonservice connected right 
ear must be rated as Level I hearing for evaluation purposes. 
38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 4.85, Table VII (Code 
6100), such hearing acuity warrants a noncompensable rating.

As no official audiometry shows a greater degree of hearing 
impairment, a compensable rating for left ear hearing loss is 
not warranted. 

The Board acknowledges that the Veteran believes that his 
hearing is worse than his currently assigned noncompensable 
rating, and any statements made by the Veteran describing his 
difficulty hearing and comprehending speech are considered to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, the assignment of a rating for hearing 
loss disability involves a "mechanical" process of comparing 
the results of audiometric studies to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Here, the application 
of such process results in the current noncompensable rating.  
Based on the foregoing, a compensable rating for the 
Veteran's left ear hearing loss is not warranted at any time 
during the appeal.  See Hart, supra.

The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, 
during the September 2008 VA examination, the Veteran 
reported that he currently was unable to work, but 
previously worked as an electrician.  (The Board notes 
that a September 2008 VA psychiatric evaluation noted that 
the Veteran's work record appeared to be marked with lots 
of difficulty, write-ups, and conflict; he retired in 
1982.)  On both November 2002 and September 2008 VA 
examinations, when asked about the severity and effect of 
his left ear on his daily life, the Veteran reported that 
his tinnitus seriously affected his normal activities, 
such as communication, hearing, and falling asleep.  While 
the November 2002 and September 2008 VA examiner did not 
specifically address the functional effects caused by the 
Veteran's left ear hearing loss disability, the Board 
finds that no prejudice results to the Veteran and, as 
such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale 
in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves 
the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating 
is warranted.  Specifically, the Court noted that, 
"unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and 
daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the November 2002 and September 2008VA examiner 
failed to address the functional effect of the Veteran's 
hearing loss disability, the Board notes that other 
evidence of record, to specifically include the November 
2002 and September 2008 VA examination reports, adequately 
addresses this issue.  The Board also notes that the 
Veteran, himself, has not alleged that his current 
employment, social, and daily functioning have been 
adversely affected by his left ear hearing loss.  
Therefore, while the November 2002 and September 2008 VA 
examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his left ear hearing loss disability 
are adequately addressed by the remainder of the record 
and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b).  The Board finds that factors 
warranting extraschedular consideration (due to left ear 
hearing loss alone) are neither evident from the record, 
nor alleged.  


ORDER


A compensable rating for left ear hearing loss is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


